—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Kings County (Demarest, J.), dated April 9, 1997, as granted the cross motion of the defendant Ogden Allied Maintenance Corp. to compel the plaintiff Johanna Marie Kavanagh to appear for an interview and vocational testing by its vocational rehabilitation expert.
Ordered that the order is affirmed insofar as appealed from, with costs.
We disagree with the plaintiffs’ contention that the Supreme Court erred in allowing the defendant Ogden Allied Maintenance Corp. (hereinafter Ogden) to have the injured plaintiff *342interviewed and tested by Ogden’s nonphysician vocational rehabilitation expert, citing D’Amico v Manufacturers Hanover Trust Co. (182 AD2d 462), Mooney v Osowiecky (215 AD2d 839), Peterson v Zuercher (198 AD2d 797), and Gomez v Long Is. R. R. (202 AD2d 633). The court’s order was appropriate since, in essence, it granted reciprocity to Ogden because the plaintiffs had engaged their own nonphysician vocational rehabilitation expert in preparation for such expert testimony at trial. Rosenblatt, J. P., Thompson, Friedmann and Goldstein, JJ., concur.